DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1, 2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Adams et al (US 2004/0231956 A1) in view of Haines (US 10,746,332 B1) and further in view of Kong (US 2006/0162179 A1).

Regarding Claim 1, Adams teaches a coin handling apparatus (10) as illustrated in figures 1-3, 
a first coin position, i.e., the “inlet” connection from the coin sorter (21) manifold, as illustrated in annotated figure 3 and as mentioned at paragraphs 34 and 36; 
a second coin position, i.e., the “outlet” connection to bulk coin storage receptacles (BCS) (31-34), as illustrated in annotated figure 3 and as mentioned at paragraphs 34 and 36; and 
a pipe, i.e., chutes/feed tubes (27-30), as illustrated in figures 3-6, which is arranged between the first coin position and the second coin position for transporting coins from the first coin position to the second coin position, wherein the pipe (27-30) is jointed, interpreted as the connection between the inlets, outlets and pipes (27-30), and comprises: 
an elongate element, i.e., straight line portion (27b), wherein the elongate element (27b) is rigid and has a straight, elongate portion and a curved portion, i.e., noting the circular cross section of the tube (27b) as illustrated in figures 3-6 and as mentioned at paragraph 36, at a first end of the straight, elongate portion (27b), and a curved element, i.e, elbows (27a, 27c), as illustrated in figures 3-6, wherein the curved element (27a-27c) is rigid and has a first opening at a first end and a second opening at a second end opposite to the first end, noting that both elbows (27a and 27c) are tube shaped chutes which enable coins to travel from the inlet to the outlet though openings, wherein the curved portion of the elongate element (27b) and the curved element (27a, 27c) are connected at the second end of the curved element (27a, 27c) to define a continuous passageway through the curved element (27a, 27c) and the elongate element (27b) of the pipe (27-30).  See annotated figure 3, as follows.


    PNG
    media_image1.png
    1031
    799
    media_image1.png
    Greyscale



wherein the curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable in relation to the elongate element, such that an angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element is variable, and 
wherein the elongate element comprises at least a first and a second part, which at least before mounting of the pipe in the coin handling apparatus are telescopically movable in relation to each other in the elongate portion of the elongate element.

Regarding Claim 1, Adams does not expressly teach, but Haines teaches a joint assembly (400) between two pipe portions (402, 412) and (406, 416), which enable variable angles between the two pipe portions and any other pipes connected to them, as well as enabling telescoping connections between connecting pipe sections such as pipe elements (416) and (408), as mentioned at col. 8, lines 37-40, i.e., “sleeve 418 is sized and arranged for a sliding telescopic fit over the seat formed link 402’s sidewall of the seat formed end”, and as illustrated at figures 2 and 14-19, for example, noting that figure 2 illustrates a full pipe assembly with joints installed between pipe (116) and pipe (106).  See also col. 7, line 43-col. 9, line 3.

Therefore, regarding Claim 1, the combination of Adams and Haines teaches
wherein the curved element (27a-27c), as taught by Adams, at least before mounting of the pipe (27-30) in the coin handling apparatus (10), as taught by is rotatable in relation to the elongate element (27b), such that an angle between the first opening of the curved element (27a, 27c) and a direction extending along the straight, elongate portion of the elongate element (27b) is variable, i.e., via the ball joint style pipe connection as taught by Haines, and 
wherein the elongate element (27b) comprises at least a first and a second part, as taught by Haines, which at least before mounting of the pipe (27-30) in the coin handling apparatus (10) of Adams, are telescopically movable in relation to each other in the elongate portion of the elongate element (27b), i.e., via the telescoping connection as taught by Haines.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable in relation to the elongate element, such that an angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element is variable, and 
wherein the elongate element comprises at least a first and a second part, which at least before mounting of the pipe in the coin handling apparatus are telescopically movable in relation to each other in the elongate portion of the elongate element, i.e., via the ball joint style pipe connection and the telescoping connection, as taught by Haines, in Adams pipe connections of the coin handling apparatus for the purpose of increasing the flexibility of the piping to meet varying 


Regarding Claim 2, Adams does not expressly teach wherein the elongate element and the curved element are configured to define a minimum angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element in dependence of the rotation of the curved element in relation to the elongate element.

Regarding Claim 2, Haines ball and telescoping joints enable Adams’ elongate element (27-30) and the curved element (27a, 27c) and a direction extending along the straight, elongate portion of the elongate element (27-30) in dependence of the rotation of the curved element (27a, 27c) (27-30). in relation to the elongate element

Regarding Claim 4, Adams does not expressly teach wherein the first and second parts comprise interlocking elements defining a set of pre-defined relations between the first and second parts.

Regarding Claim 4, Adams does not expressly teach, but Haines teaches wherein the first and second parts comprise interlocking elements such as pipe (116) and connector portion (106) defining a set of pre-defined relations between the first and second parts (106, 116), as illustrated in figure 2, for example, which telescope between each other so as to interlock.

Regarding Claim 5, Adams does not expressly teach wherein the elongate element comprises a second curved portion at a second end of the straight, elongate portion opposite to the first end, and wherein the pipe further comprises a second curved element, wherein the second curved element is rigid and has a first opening at a first end and a second opening at a second end, wherein the second curved portion of the elongate element and the second curved element are connected at the second end of the curved element to define a continuous passageway through the second curved element and the elongate element of the pipe and wherein the second curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable in relation to the elongate element, such that an angle between the first opening of the second curved element and a direction extending along the straight, elongate portion of the elongate element is variable.

Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 5, before the effective date of the invention, it would have been obvious to have provided wherein the elongate element comprises a second curved portion at a second end of the straight, elongate portion opposite to the first end, and wherein the pipe further comprises a second curved element, wherein the second curved element is rigid and has a first opening at a first end and a second opening at a second end, wherein the second curved portion of the elongate element and the second curved element are connected at the second end of the curved element to define a continuous passageway through the second curved element and the elongate element of the pipe and wherein the second curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable in relation to the elongate element, such that an angle between the first opening of the second curved element and a direction extending along the straight, elongate portion of the elongate element is variable, since Haines already teaches the ball joint and telescoping connections and Adams already teaches the two elbow connections (27a, 27c) and it would have been obvious to an ordinarily skilled artisan to have used the variable ball joint and telescoping connections in both ends for the connections between the elbows (27a, 27c) and the ends of pipes (27-30) as mere duplication of the ball and telescoping connections for the purpose of ensuring Adams’ pipe conduits are maximally flexibly located between the coin sorter (21) and the BCS (31-34).

Regarding Claim 6, Adams does not expressly teach wherein one of the curved element and the curved portion of the elongate element  is provided with angular markers along a perimeter and the other of the curved element and the curved portion of the elongate element is provided with an indication, such that setting of a desired relationship between the curved element and the elongate element is guided by a relationship between the indication and the angular markers.

Regarding Claim 6, Adams does not expressly teach, but Haines wherein one of the curved element (514) and the curved portion of the elongate element (506)  is provided with angular markers (532), as illustrated in figures 21 and 22 and as mentioned at col. 10, lines 5-17, along a perimeter and the other of the curved element (514) and the curved portion of the elongate element (506) is provided with an indication (535), such that setting of a desired relationship between the curved element and the elongate element is guided by a relationship between the indication and the angular markers (532), noting that col. 10, lines 5-17 states as follows.

(85) FIG. 22 shows that one of the links 506 or 502 (it being the male flange link 506 in this instance, but without limitation) is provided with a convenient scale 532 to show adjustment between the extremes of a 0° (zero degree) angle and a 25° (twenty-five degree) angle. FIG. 21 shows that the other link 502 (or 506) is provided with an indicator 535 to match up with the scale 532. A worker would spin the links 502 and 506 relative to each other as shown in FIG. 24 to get the indicator 535 to match up with a reading on the scale of a 25° (twenty-five degree) angle. Alternatively, a worker would spin the links 502 and 506 relative to each other as shown in FIG. 26 to get the indicator 535 to match up with a reading on the scale of a 0° (zero degree) angle.

Emphasis provided.

Regarding Claim 6, before the effective date of the invention, it would have been obvious to have provided wherein one of the curved element and the curved portion of the elongate element  is provided with angular markers along a perimeter and the other of the curved element and the curved portion of the elongate element is provided with an indication, such that setting of a desired relationship between the curved element and the elongate element is guided by a relationship between the indication and the angular markers, as taught by Haines,  on Adams two elbow connections (27a, 27c) and pipes (27-30) for the purpose of enabling more accuracy in adjusting the relationship between the elbows and the pipes so as to more flexibly adjust the connection between the coin sorter (21) and the BCS (31-34).

Regarding Claim 7, Adams teaches wherein the coin handling apparatus (10) comprises a plurality of pipes (27-30), as illustrated in figures 2-5, for example, which are arranged between a set of first coin positions, i.e, the outlets of coin sorter (21), and a set of second coin positions, i.e., the inlets of the BCS receptacles (31-34), each pipe (27-30) in the plurality of pipes being arranged for transporting coins from a first coin position in the set of first coin positions to a second coin position in the set of second coin positions.

Regarding Claim 8, Adams teaches wherein the plurality of pipes (27-30) is configured to define passageways between a first plane defined by the set of first coin positions, i.e, the outlets/exits of the coin sorter (21), and a second plane defined by the set of second coin positions, i.e, the inlets of the BCS receptacles (31-34).

wherein a plurality of dispensers, i.e., dispensing hoppers (46-49), as illustrated in figures 2 and 6 and as mentioned at paragraph 37, associated with coin storage units (31-34) is configured to dispense coins in the set of first coin positions, noting also that BCS receptacles (31-34) are designed to dispense coins to the dispensing hoppers (46-49) for resupply, which then dispense coins to containers such as cash drawers (16, 17) as illustrated in figures 1 and 2.

Regarding Claim 10, Adams teaches, wherein the coin handling apparatus is configured for receiving a cash drawer (16, 17), as illustrated in figures 1 and 2, with a plurality of compartments for receiving coins in the set of second coin positions in the plurality of compartments, noting that it would have been obvious to have removed the BCS receptacles so that the pipes (27-30) and elbows (27a, 27c) feed directly to the dispensing hoppers (46-49), where bulk amounts of coins are not necessary for maintaining an inventory buffer since all of the other elements of Adams’ coin handling apparatus would operate as before the removal of the BCS receptacles.  

See also In re Karlson, 136 USPQ 184, holding that “omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  

Regarding Claim 11, Adams teaches wherein the coin handling apparatus (10) comprises guide elements, i.e., the slot as shown in figure 1, for guiding insertion of the cash drawer (16, 17) in the coin handling apparatus (10). See annotated figure 1 as follows.


    PNG
    media_image2.png
    837
    732
    media_image2.png
    Greyscale


wherein the coin handling apparatus further comprises a sensor for determining that the cash drawer is properly positioned for receiving coins in the set of second coin positions in the plurality of compartments.

Regarding Claim 12, official notice is taken that it would have been obvious to have provided wherein the coin handling apparatus further comprises a sensor for determining that the cash drawer is properly positioned for receiving coins in the set of second coin positions in the plurality of compartments, as is common in the coin sorting field.

Regarding Claim 13, Adams teaches wherein the coin handling apparatus (10) comprises a first plate, i.e, the bottom of coin sorter (21) having a plurality of holes defining the set of first coin positions and a second plate, i.e, the top of BCS receptacles (31-34), as illustrated in figure 10, having a plurality of holes defining the set of second coin positions, noting the connections for pipes (27-30) must connect to holes in both plates in order for coins to flow between the coin sorter (21) and the BCS receptacles (31-34), wherein the plurality of pipes (27-30) is mounted to the holes in the first and second plates.  See annotated figure 10, as follows.


    PNG
    media_image3.png
    948
    760
    media_image3.png
    Greyscale


wherein the plurality of holes in the second plate is adapted to a specific configuration of compartments in a cash drawer (15, 16, 17), as illustrated in figures 1-10.

Regarding Claim 15, Adams teaches  wherein a connection element (500) is attached to the first plate extending towards the second plate and the second plate is configured for mounting to the connection element for setting a distance between first plate and the second plate, as illustrated in figures 2, 3, 6 and 10, for example.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kong ‘174 is cited as teaching a pipe (64) with telescoping connections and flexible elbows (66) as illustrated in figure 1, for example.

Owdeh ‘170 is cited as teaching a set of connected pipe joints with angled portions (a, b, c) as illustrated in figure 3.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


March 12, 2022